          Case 3:20-cv-07811-RS Document 27 Filed 01/15/21 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:              Northern District of California San Francisco

U.S. District Court case number: 20-cv-07811-RS

Date case was first filed in U.S. District Court: November 5, 2020

Date of judgment or order you are appealing: January 5, 2021
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
Adesijuola Ogunjobi--Plaintiff-Intervenor




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
10200 Belle Rive Blvd Bldg 6 Unit 45



City: Jacksonville                            State: FL               Zip Code: 32256

Prisoner Inmate or A Number (if applicable):

Signature Adesijuola Ogunjobi                                           Date 1/15/2021
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
          Case 3:20-cv-07811-RS Document 27 Filed 01/15/21 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Adesijuola Ogunjobi----Plaintiff-Intervenor


Name(s) of counsel (if any):
See attached Motion For Appointement of Counsel (Pending)



Address: 10200 Belle Rive Blvd Bldg 6 Unit 45 Jacksonville FL 32256
Telephone number(s): (904) 894-1466
Email(s): adesijuolaogunjobi@gmail.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
David L. Anderson United States Attorney for the Northern District of California


Name(s) of counsel (if any):
Chris Kaltsas--Assistant United States Attorney for the Northern District of
California


Address: 450 Golden Gate Avenue Box 36055 San Francisco, California 94102
Telephone number(s): (415) 436-7200
Email(s): chris.kaltsas2@usdoj.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        Rev. 12/01/2018
         Case 3:20-cv-07811-RS Document 27 Filed 01/15/21 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
Approximately 69,000 Bitcoin (BTC), Bitcoin Goldseized from
1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh
Name(s) of counsel (if any):
Rebecca Wilson


Address: 5 Park Plaza Suite 1500 Irvine, California 92614
Telephone number(s): (949) 417-0999
Email(s): rebecca.wilson@kutakrock.com
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         Rev. 12/01/2018
